Citation Nr: 1502258	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury or as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1968, and served in the Colorado Army National Guard between 1974 and 1992, including periods of active duty training (ACDUTRA) and/or inactive duty training (INACDUTRA). 

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2006 rating decision of the VA Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for hypertension.

 In November 2008, the Veteran testified at a hearing before the undersigned using videoconferencing technology; a transcript of that hearing is of record. 

In December 2008, the Board denied service connection for hypertension.  In March 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to vacate and remand this decision to the Board.  In December 2010 and September 2012, the Board remanded the issue for additional development. 

In March 2013, the Board again denied service connection for hypertension, to include as secondary to service-connected disease or injury. The Veteran appealed this decision to the Court. In February 2014, the parties filed a Joint Motion for Remand (Joint Motion).  By Order dated in March 2014, the Court vacated the Board's March 2013 decision and remanded the matter for action consistent with the terms of the Joint Motion.  In June 2014 the Board remanded the issue for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes VA medicals records from 1999 to 2013.  The other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

For reasons explained below further development remains and necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development. The Board regrets the delay associated with this remand, however, another remand is necessary to ensure that the Veteran is accorded full compliance with the February 2014 JMR directives and the statutory duty to assist.

First, the parties to the JMR agreed that the Board erred by failing to fully consider if the duty to assist required a VA examination to address whether the Veteran's hypertension was related to in-service herbicide exposure based on the theory of causation.  In this regard, the parties referenced the National Academy of Sciences (NAS) Institute of Medicine 's (IOM) Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  

On VA examination in July 2014 the examiner opined that it is less likely than not the Veteran's hypertension is due to or causally related to his presumed exposure to Agent Orange based on the rationale that the medical literature is insufficient to support a causal relationship between the Veteran's Agent Orange exposure and hypertension.  The examiner explained that although a number of medical conditions noted in the IOM's category of "(l)imited or (s)uggestive (e)vidence of an (a)ssociation" have been determined by VA to be presumptive conditions associated with exposure to Agent Orange or other herbicides, hypertension has not been recognized by the VA as a presumptive condition associated with exposure to Agent Orange or other herbicides.  In conclusion, the examiner stated that a basic tenet of statistics is that correlation does not imply causation, therefore "limited or suggestive evidence of an association" between medical conditions is not sufficient to establish causation and the Veteran has primary (essential) hypertension (which was first noted in June 2000).

In December 2014 the Veteran's representative contended that the VA examiner's July 2014 opinion is inadequate as she premised it on the "statistical" aspects of the IOM study and did not reference any other medical literature that linked hypertension to herbicide exposure to include studies that show herbicides induce insulin resistance which is linked to the development of hypertension (Sowers JR, Frohlich ED.  Insulin and Insulin resistance: impact on blood pressure and cardiovascular disease. Med. Clin N Am 88:63-82, 2004).  As the VA examiner did not consider other research showing a link between hypertension and presumed Agent Orange exposure, on remand such an opinion should be obtained.  

Second, the representative in December 2014 noted that the Veteran is service-connected for obstructive sleep apnea and currently accepted medical principles indicate a causal, or aggravation, link between sleep impairment and hypertension.  See e.g., http://www.cdc.gov/sleep/about_sleep/chronic_disease.htm;  WebMD, located at http://www.webmd.com/sleep-disorders/features/important-sleep-habits; and, http://healthysleep.med.harvard.edu/healthy/matters/consequences/sleep-and-disease-risk.  For these reasons, the Veteran should be afforded a VA examination to determine whether hypertension is secondary to his service-connected obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, as the issue is being remanded for other development, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file, including any medical records potentially associated with the Social Security Administration. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include any outstanding relevant medical records that may be associated with the Social Security Administration.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Schedule the Veteran for a VA examination by the examiner who rendered the July 2014 opinion.  If this examiner is not available another appropriate examiner should determine the etiology of the Veteran's hypertension.  The virtual folder must be available for review.

The examiner must:

a.) Opine whether it is at least as likely as not that the Veteran's hypertension on a direct basis is due to his presumed exposure to Agent Orange.  In rendering the opinion the examiner must address medical literature that links hypertension to herbicide exposure to include studies cited by the Veteran's representative in December 2014 that show herbicides induce insulin resistance which is linked to the development of hypertension (Sowers JR, Frohlich ED.  Insulin and Insulin resistance: impact on blood pressure and cardiovascular disease. Med. Clin N Am 88:63-82, 2004).

b.) Opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension is caused or aggravated by the service-connected obstructive sleep apnea.  In rendering the opinion the examiner must consider studies cited to by the Veteran's representative in December 2014 that show sleep deprivation may cause or aggravate high blood pressure.  See, e.g., http://www.cdc.gov/sleep/about_sleep/chronic_disease.htm; WebMD, located at http://www.webmd.com/sleep-disorders/features/important-sleep-habits; and, http://healthysleep.med.harvard.edu/healthy/matters/consequences/sleep-and-disease-risk.

The examiner must provide a complete rationale for any opinion offered.

3. If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




